Opinion issued October 10, 2013 Withdraw; Appeal Reinstated and Order
filed October 15, 2013.




                                       In The

                     Fourteenth Court of Appeals
                                    ____________

                               NO. 14-13-00509-CV
                                    ____________

                     ENZO INVESTMENTS, LP, Appellant

                                          V.

                          CHARLES WHITE, Appellee


                    On Appeal from the 152nd District Court
                             Harris County, Texas
                       Trial Court Cause No. 2009-08290

                                      ORDER

      On October 15, 2013, this Court issued an opinion dismissing appellant
Enzo Investments, LP’s appeal for failure to pay the appellate filing fee. Charles
White’s cross-appeal was not dismissed.

      On October 10, 2013, appellant, Enzo Investments, LP, filed a motion to
reinstate the appeal because it had paid the fee.
         The motion is granted. Our opinion of October 10, 2013, is withdrawn. The
appeal is reinstated. The reporter’s record is due 30 days from the date of this
order.

                                       PER CURIAM